EXHIBIT 77C OPPENHEIMER DEVELOPING MARKETS FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On October 25, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013 and August 12, 2013, and September 27, 2013, a meeting of Oppenheimer Developing Markets Fund was held at which the sub-proposal below, as described in the Fund’s Proxy Statement, was not approved.The following is a report of the votes cast: 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain
